Title: To Thomas Jefferson from Joel Barlow, 2 February 1792
From: Barlow, Joel
To: Jefferson, Thomas


          
            Sir
            London Feby. 2d. 1792
          
          I take the liberty to present you with a short treatise of mine on the present circumstances of Europe, which by a kind of moral reaction may stand a chance to be of some use in America; as a habit of reflecting on the subjects here treated may induce us to prize such of our own institutions as are good, and to improve those that are defective. I hope to sail for America in a short time; perhaps even before I shall be able to publish the second part of this work which I  have promised. I am, Sir, with great respect & gratitude, your Obt. Servt.,
          
            J. Barlow
          
        